53 F.3d 329NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.William D. LONGENETTE, Defendant-Appellant.
No. 94-6139.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 25, 1995.Decided May 5, 1995.

William D. Longenette, Appellant Pro Se.  Thomas Oliver Mucklow, Assistant United States Attorney, Wheeling, WV, for Appellee.
Before WILLIAMS and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for reduction of fine.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Longenette, CR-90-136 (N.D.W. Va.  Jan. 12, 1994).  Appellant's motion to expedite is moot and is dismissed for that reason.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.